DETAILED ACTION
This action is responsive to the application No. 16/412,935 filed on May 15, 2019.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2020 responding to the Office action mailed on 06/10/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-17, 19, 20, and newly added claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-16 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 12 recites the limitation “…the semiconductor material…”.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the semiconductor material” relates back to “the semiconductor material” recited in claim 1 or “the semiconductor material” recited in claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained, though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaudoin (US 2013/0320423) in view of Krishnan (US 2011/0298089).

The applied reference has a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e).  This rejection under pre-AIA  35 U.S.C. 102(e) might be i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding Claim 1, Beaudoin (see, e.g., Figs. 1-20), teaches a structure, comprising:
a plurality of deep trench capacitors 44/46 having a fin structure 46 (see, e.g., par. 0100);
a plurality of silicon on insulator (SOI) fins 30 each of which have ends in contact with respective fin structures 46 of the deep trench capacitors 44/46 (see, e.g., par. 0101); and
an epitaxial material 64 over a connection between the fin structures 46 and the SOI fins 30; and
a gate structure 50/52/54 including a high-k dielectric material 50 directly on a top surface of the SOI fins 30 (see, e.g., Fig. 18E),
wherein the epitaxial material 64 comprises semiconductor material over exposed sidewalls of the fin structures 46 (see, e.g., pars. 0134-0136, Fig. 15A before deposition of epitaxial material 64 and Fig. 17A, after deposition of epitaxial material 64, where right sidewall of fin structure 46 is exposed and epitaxial layer 64 preferentially grows on semiconductor surfaces) and semiconductor material of the SOI fins 30 (see, e.g., Fig. 18D), and
64 comprises silicon (see, e.g., pars. 0085, 0135) at a predetermined depth (see, e.g., par. 0135) to reduce strap resistance and to make the connection between the plurality of SOI fins 30 and the fin structures 46 of the deep trench capacitors 44/46,
a portion of the deep trench capacitors 44/46 below the fin structure 46 includes a dielectric material 42 lining a trench 45, and remaining portions of the trench 45 filled with polysilicon material 44/46 (see, e.g., pars. 0096, 0100, 0110), in contact with the epitaxial material 64 (i.e., in contact through 46, see, e.g., Fig. 18B, par. 0136, see also Figs. 13B which shows the correct cross-section where element 31 is missing from the right sidewall of 46, thus, allowing contact of the later-deposited epitaxial material 64 with 46),
the polysilicon material 44/46 is in direct contact with the SOI fins 30 (see, e.g., Fig. 18D).
Beaudoin further teaches that the polysilicon material 44/46 is in between the dielectric material 42 and the high-k dielectric material 50 (see, e.g., Fig. 18D).
Beaudoin does not teach a metal layer on the dielectric material, thus, allowing for the polysilicon to be in between the metal layer and the high-k dielectric material.
Krishnan (see, e.g., Fig. 7), in a similar deep trench capacitor to that of Beaudoin, on the other hand, teaches a metal layer 624A on the dielectric material 522A to provide conduction and decrease the overall trench resistance (see, e.g., par. 0028).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the metal layer of Krishnan’s trench capacitor in Beaudoin’s deep trench capacitor to provide conduction and decrease the overall trench resistance.  
the semiconductor material of the epitaxial material comprises silicon at a predetermined depth to reduce strap resistance and to make the connection between the plurality of SOI fins and the fin structures of the deep trench capacitors” does not appear to structurally limit the claim as it is directed to a property or characteristic of the semiconductor device. 
If the claims are directed to a function, property or characteristic of the apparatus, then “the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art” (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.1V of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited.
According to Section 2114 of the MPEP, “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)”.
reduction of strap resistance“ limitation recited in claim 1.  Since the examiner has met or exceeded his burden of producing evidence with the basis in fact above, the burden has shifted to the Applicants to show otherwise.

Regarding Claim 2, Beaudoin and Krishnan teach all aspects of claim 1.  Beaudoin (see, e.g., Figs. 1-20), teaches that the deep trench capacitors are eDRAM structures (see, e.g., pars. 0002-0003, 0082, 0122).

Regarding Claim 3, Beaudoin and Krishnan teach all aspects of claim 1.  Beaudoin (see, e.g., Figs. 1-20), teaches that the SOI fins 30 comprise portions of FinFETs (see, e.g., par. 0082).

Regarding Claim 4, Beaudoin and Krishnan teach all aspects of claim 1.  Beaudoin (see, e.g., Figs. 1-20), teaches that the fin structures 46 are polysilicon fins formed in contact with the SOI fins 30, and an oxide material blanket 48 is deposited on the polysilicon fins (see, e.g., pars. 0100, 0110).

Regarding Claim 5, Beaudoin and Krishnan teach all aspects of claim 4.  Beaudoin (see, e.g., Figs. 1-20), teaches that the oxide material 48 is SiO2 deposited at a depth to provide protection to the SOI fins 30 from shorting with a conductive material (see, e.g., par. 0102).FIS920130029US5 17 of 20
Beaudoin is silent with respect to the claim limitation that the SiO2 is deposited to a depth of about 3 nm to 6 nm.  However, this claim limitation is merely considered a change in the thickness of the SiO2 in Beaudoin’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the SiO2 in Beaudoin’s device, as the courts have held that changes in thickness, without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed thickness in Beaudoin’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 6, Beaudoin and Krishnan teach all aspects of claim 5.  Beaudoin (see, e.g., Figs. 1-20), teaches that the gate structure 50/52/54 extends over the oxide material 48.FIS920130029US5 17 of 20

Regarding Claim 7, Beaudoin and Krishnan teach all aspects of claim 6.  Beaudoin (see, e.g., Figs. 1-20), teaches that the SOI fins 30 include a semiconductor material comprising silicon (see, e.g., par. 0085).

Regarding Claim 8, Beaudoin and Krishnan teach all aspects of claim 7.  Beaudoin (see, e.g., Figs. 1-20), teaches that ends of the SOI fins 30 are connected to the polysilicon fins 46.

Regarding Claim 9, Beaudoin and Krishnan teach all aspects of claim 1.  Beaudoin (see, e.g., Figs. 1-20), teaches that each of the SOI fins 30 are between the fin structures 46 of the deep trench capacitors 44/46 such that ends of the SOI fins 30 fins contact ends of the fin structures 46 of the deep trench capacitors 44/46 (see, e.g., pars. 0121-0124).

 Regarding Claim 10, Beaudoin and Krishnan teach all aspects of claim 9.  Beaudoin (see, e.g., Figs. 1-20), teaches that the ends of the SOI fins 30 contact ends of 46 of the deep trench capacitors 44/46 in a longitudinal direction (see, e.g., pars. 0121-0124).FIS920130029US5 18 of 20

Regarding Claim 17, Beaudoin and Krishnan teach all aspects of claim 1.  Beaudoin (see, e.g., Figs. 1-20), teaches that the predetermined depth is about 15 nm to 25 nm (see, e.g., par. 0135).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
However, this claim limitation is merely considered a change in the thickness of the semiconductor material of the epitaxial material 64 in Beaudoin’s device.  The specific claimed thickness (depth), absent any criticality, is only considered to be an obvious modification of the thickness of the epitaxial material 64 in Beaudoin’s device, as the courts have held that changes in thickness, without any criticality, are within the level of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also the comments stated above regarding claim 5 which are considered repeated here.

Claims 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaudoin (US 2013/0320423) in view of Krishnan (US 2011/0298089), Park (US 2012/0261747) and further in view of Kim (2012/0040233).

Regarding Claim 11, Beaudoin and Krishnan teach all aspects of claim 1.  Beaudoin (see, e.g., Figs. 1-20), teaches that the gate structure 50/52/54 includes the high-k dielectric material 50 (see, e.g., par. 0121), a semiconductor material 52 comprising silicon (see, e.g., par. 0110), and a capping material 54 (see, e.g., par. 0122).
Beaudoin is silent with respect to the claim limitations that the gate dielectric material 50 comprises hafnium oxide and the capping material 54 comprises nickel.
Beaudoin discloses the claimed invention except for the use of a dielectric material such as silicon oxide, silicon nitride, and/or silicon oxynitride for the dielectric material 50 instead of hafnium oxide, and a material such as silicon oxide, silicon nitride, and/or silicon oxynitride for the cap layer 54 instead of nickel (see, e.g., par. 0121).
Park (see, e.g., par. 0064), on the other hand, teaches that a gate insulating layer may be formed of a silicon oxide layer, a silicon nitride layer, a silicon oxynitride layer, or a high-k dielectric layer (e.g., a hafnium oxide layer or an aluminum oxide layer). Therefore, because these gate dielectric materials were art-recognized equivalents at the e.g., par. 0057), on the other hand teaches, that nickel and silicon oxide are equivalent materials known in the art for their use as capping materials.  Therefore, because these barrier materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute nickel for the capping layer since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Regarding Claim 12, Beaudoin, Krishnan, Park and Kim teach all aspects of claim 11.  Beaudoin (see, e.g., Figs. 1-20), teaches that the semiconductor material 52 is insulated from the fin structures 46 by an oxide material 48 (see, e.g., Fig. 18D).

Regarding Claim 13, Beaudoin, Krishnan, Park and Kim teach all aspects of claim 12.  Beaudoin (see, e.g., Figs. 1-20), teaches that the capping material 54 is directly over the semiconductor material 52 (see, e.g., Fig. 18C, pars. 0121-0124).

Regarding Claim 14, Beaudoin, Krishnan, Park and Kim teach all aspects of claim 13.  Beaudoin (see, e.g., Figs. 1-20), teaches that the semiconductor material 52 is directly over the high-k gate dielectric material 50.

Regarding Claim 15, Beaudoin, Krishnan, Park and Kim teach all aspects of claim 14.  Beaudoin (see, e.g., Figs. 1-20), teaches sidewalls 56 on the gate structure 50/52/54.  

Regarding Claim 16, Beaudoin, Krishnan, Park and Kim teach all aspects of claim 15.  Beaudoin (see, e.g., Figs. 1-20), teaches that the sidewalls 56 comprise nitride (see, e.g., par. 0125).

Regarding Claim 19, Beaudoin, Krishnan, Park and Kim teach all aspects of claim 11.  Beaudoin (see, e.g., Figs. 1-20), teaches, sidewalls 56 directly on the capping material 54, the semiconductor material 52, and the high-k gate dielectric material 50 (see, e.g., Fig. 17D).  

Regarding Claim 20, Beaudoin, Krishnan, Park and Kim teach all aspects of claim 19.  Beaudoin (see, e.g., Figs. 1-20), teaches that the polysilicon material (i.e., polysilicon of fins 46) is formed in direct contact with the SOI fins 30 using the epitaxial material 64 to3915-40138US74Appl. No. 16/412,935FIS920130029US09 provide the connection between the SOI fins 30 and the fin structures 46.  

Regarding Claim 21, Beaudoin, Krishnan, Park and Kim teach all aspects of claim 20.  Beaudoin (see, e.g., Figs. 1-20), teaches that the polysilicon material (i.e., polysilicon of fins 46) is insulated from the semiconductor material 52 by an oxide material 48 (see, e.g., Fig. 18D).
50 has a thickness of about 2 nm to 3.  However, this claim limitation is merely considered a change in the thickness of the high-k gate dielectric material 50 in Beaudoin’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the high-k gate dielectric material 50 in Beaudoin’s device, as the courts have held that changes in thickness, without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed thickness in Beaudoin’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments filed on 09/03/2020 with respect to the rejection of claim 1 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814